

116 S952 IS: Cellphone Jamming Reform Act of 2019
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 952IN THE SENATE OF THE UNITED STATESMarch 28, 2019Mr. Cotton (for himself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide that the Federal Communications Commission may not prevent a State or Federal
			 correctional facility from utilizing jamming equipment, and for other
 purposes. 1.Short titleThis Act may be cited as the Cellphone Jamming Reform Act of 2019.2.Limitation on FCC authority(a)DefinitionsIn this section—(1)the term Commission means the Federal Communications Commission;(2)the term correctional facility means a jail, prison, penitentiary, or other correctional facility; and(3)the term jamming system—(A)means a system of radio signal generating and processing equipment and antennas designed to disrupt, prevent, interfere with, or jam a wireless communication into, from, or within a correctional facility; and(B)includes the components and functionality of a system described in subparagraph (A), such as—(i)antennas, cabling, and cable elements;(ii)the installation, interconnection, and operation of system elements, power levels, and radio frequencies carried on the cables or fed into antennas;(iii)the radiation pattern of the antennas; and(iv)the location and orientation of the antennas.(b)Restriction(1)In generalNotwithstanding any other provision of law or regulation, and subject to paragraph (2), the Commission may not prevent a State or Federal correctional facility from operating a jamming system within the correctional facility to prevent, jam, or otherwise interfere with a wireless communication that is sent—(A)to or from a contraband device in the facility; or(B)by or to an individual held in the facility.(2)RequirementsWith respect to a jamming system described in paragraph (1)—(A)the operation of the system shall be limited to the housing facilities of the correctional facility in which the system is located;(B)if the correctional facility that operates the system is a State correctional facility, the State that operates the correctional facility shall be responsible for funding the entire cost of the system, including the operation of the system; and(C)the correctional facility that operates the system shall—(i)before implementing the system, consult with local law enforcement agencies and other public safety officials in the area in which the facility is located; and(ii)submit to the Director of the Bureau of Prisons a notification regarding that operation.